Citation Nr: 0813127	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  06-28 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of radiation 
exposure, to include skin cancer and thrombocytopenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to 
September 1962 and from September 1962 to February 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the April 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for ionizing 
radiation and a skin disorder.  

In March 2008, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran emphasizes that his claim is supported by the May 
2005 summary of an Ionizing Radiation Registry examination.  
In that summary, a VA physician expressed the medical opinion 
that, "Skin cancer and thrombocytopenia are related to 
ionizing radiation."  The RO, in its February 2008 
supplemental statement of the case (SSOC) wrote that the 
summary was not convincing because, "There was no discussion 
of the amount of your exposure, nor was there any discussion 
regarding rationale for the statement."  The May 2005 letter 
(and an April 2005 letter) are actually summaries of an 
examination done in March 2005.  There was also a hematology 
examination, apparently in April 2005, which lead to the 
conclusion that the thrombocytopenia was related to ionizing 
radiation exposure.  While the May 2005 summary does contain 
a medical opinion, that opinion cannot be adequately 
evaluated without reference to the underlying examination 
reports.  We cannot say that something was not considered by 
merely looking at the May 2005 summary letter, the reports of 
the underlying Ionizing Radiation Registry examination in 
March 2005 and the hematology examination, in approximately 
April 2005, should be obtained and considered.  

The RO certified the issue as entitlement to service 
connection for skin cancer.  However, at his March 2008 Board 
hearing, the veteran emphasized that he was claiming service 
connection for thrombocytopenia related to ionizing radiation 
exposure, as well as skin cancer.  The Board "must review 
all issues which are reasonably raised from a liberal reading 
of the appellant's substantive appeal."  Myers v. Derwinski, 
1 Vet. App. 127, 130 (1991).  The Court has extended this 
principle "to include issues raised in all documents or oral 
testimony submitted prior to the [Board] decision."  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  Solomon v. Brown, 6 
Vet. App. 396, 400 (1994).  This remand affords the agency of 
original jurisdiction (AOJ) an opportunity to adjudicate the 
claim of service connection for thrombocytopenia related to 
ionizing radiation exposure and to cover the issue in a SSOC.  
It must be noted that thrombocytopenia may be due to other 
factors, including diseases due to exposure to herbicides.  
The veteran has not made such claims and it appears that his 
current claim is limited to radiation exposure residuals.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a copy of the 
veteran's Ionizing Radiation Registry 
examination in March 2005 and the 
hematology examination, in 
approximately April 2005, along with 
all supporting records of any 
associated tests or studies.  

2.  Thereafter, the AOJ should 
adjudicate the issue of entitlement to 
service connection for residuals of 
radiation exposure, to include skin 
cancer and thrombocytopenia.  If the 
decision is adverse to the veteran, he 
and his representative should be sent a 
SSOC and afforded the applicable time 
for a response.  Thereafter, if 
appropriate, the case should be 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




